OPINION — AG — ** CENSORSHIP — STUDENT NEWSPAPER ** (1) ANY TIME A STATE SUPPORTED COLLEGE OR UNIVERSITY SEEKS TO EXERCISE ANY TYPE OF PRIOR RESTRAINT OVER THE STUDENT NEWSPAPER, SUCH PRIOR RESTRAINT MUST BE PURSUANT TO PRE DETERMINED RULES AND REGULATIONS ADOPTED BY THE UNIVERSITY WHICH CONFORM TO AND PROVIDE FOR PROCEDURAL SAFEGUARDS FOR THE PROTECTION OF FIRST AMENDMENT RIGHTS. (2) THE IDENTITY OF THE OFFICIAL PUBLISHER OF A STATE OWNED COLLEGE OR UNIVERSITY STUDENT NEWSPAPER IS A QUESTION OF FACT WHICH MUST BE DETERMINED ON A CASE BY CASE BASIS. (3) A PUBLISHER OR FACULTY DIRECTOR MAY REMOVE MATERIAL FROM A COLLEGE OR UNIVERSITY STUDENT NEWSPAPER IF THE LANGUAGE IS UNPROTECTED BY THE FIRST AMENDMENT GUARANTEES AND IF, PURSUANT TO REASONABLE RULES AND REGULATIONS ADOPTED BY THE SCHOOL, THE MATERIAL IS FOUND TO FALL WITHIN THAT CATEGORY OF MATERIAL WHICH WOULD SUBSTANTIALLY INTERFERE WITH THE  ORDERLY FUNCTIONING OF THE SCHOOL. (4) A FACULTY DIRECTOR'S LIABILITY FOR LIBEL (SLANDER) IS A QUESTION OF FACT TO BE DETERMINED ON A CASE BY CASE BASIS. (5) A PUBLISHER'S LIABILITY FOR LIBEL IS A QUESTION OF FACT WHICH MUST BE DETERMINED ON A CASE BY CASE BASIS. (KAY HARLEY JACOBS) CITE: (OBSCENITY, PROFANITY, LAW SUITS LEGAL ACTION)